STATE OF MICHIGAN

                             COURT OF APPEALS



CHERYL MASSA, DAMIAN MASSA, JR.,                                UNPUBLISHED
ALISHA MASSA, NATHAN MASSA, and                                 February 2, 2016
ROCHELLE MASSA,

              Plaintiffs-Appellants,

v                                                               No. 324913
                                                                Ingham Circuit Court
CITY OF LIVONIA, SGT. MICHAEL                                   LC No. 14-000984-CZ
MOCKERIDGE, SGT MICHAEL KINGSBURY,
SGT. PATRICK MOUG, DETECTIVE
O’LEARY, DETECTIVE TIMOTHY CHALK,
OFFICER LORA CLAYPOOL, UNKNOWN
POLICE OFFICERS, and LIVONIA POLICE
DEPARTMENT,

              Defendants-Appellees.


Before: SHAPIRO, P.J., and O’CONNELL and BORRELLO, JJ.

SHAPIRO, P.J. (concurring)

       I concur in the result only.


                                                         /s/ Douglas B. Shapiro




                                          -1-